     Case 2:19-cv-00391-JRG Document 1 Filed 11/27/19 Page 1 of 10 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

WESTSTAR MORTGAGE                                 §
CORPORATION,                                      §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §
                                                  §      C.A. No. ____________________
STEWART TITLE GUARANTY                            §
COMPANY,                                          §
                                                  §
        Defendant.                                §


                                          COMPLAINT

        Plaintiff Weststar Mortgage Corporation (“Weststar”) files this its Original Complaint

against Defendant Stewart Title Guaranty Company, petitioning this Court pursuant to the

Declaratory Judgments Act, Chapter 37 of the Texas Civil Practices and Remedies Code, and

shows as follows:

                                               Parties

        1.      Plaintiff Weststar is a lending institution organized under the laws of the State of

New Mexico, with its principal place of business in Albuquerque, New Mexico.

        2.      Defendant Stewart Title Guaranty Company is a corporation organized under the

laws of Texas with its principle place of business in Houston, Texas.

                                            Jurisdiction

        3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 as the

amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and

complete diversity of citizenship exists between Weststar and Defendants.




                                                  1
  Case 2:19-cv-00391-JRG Document 1 Filed 11/27/19 Page 2 of 10 PageID #: 2



       4.      Venue is proper in this district and division pursuant to 28 U.S.C. § 1391(a)(2)

because the subject of this suit arises out of a declaration of rights under a title insurance policy

insuring real property located in Harrison County, Texas.

                                                Facts

       5.      Prior to 2005, Wallace H. Little and Carla Little (collectively, the “Littles”) owned

approximately 4 acres of real property in Marshall, Texas (the “Original Parcel”) with the

following description:




       6.      On November 15, 2005, the Littles executed a Warranty Deed deeding a 1.354 acre

portion of their Original Parcel to their daughter Angeline C. Young (the “Young Parcel”). The

street address of the Young Parcel is 554 Underwood Road, Marshall, TX 75672 (“554 Underwood




                                                  2
  Case 2:19-cv-00391-JRG Document 1 Filed 11/27/19 Page 3 of 10 PageID #: 3



Road”). The street address of the portion of the Original Parcel retained by the Littles is 532

Underwood Road, Marshall, TX 75672 (“532 Underwood Road”).

       7.       Upon information and belief, the Littles continued to reside at 532 Underwood

Road, and Young intended to reside at 554 Underwood Road.

       8.       On or about March 18, 2008, the Littles, as borrowers, closed on a loan with

Weststar in the amount of $192,300.00. The loan proceeds were intended to fund the construction

and installation of a pre-fabricated residence on the property at 554 Underwood Road.

       9.       The Littles executed numerous documents in connection with the closing. Angeline

C. Young, as attorney-in-fact for the Littles, signed all of the documents at the closing.

       10.      The Littles, through Young, completed Weststar’s Uniform Residential Loan

Application (the “Loan Application”). The Loan Application listed the subject property address

as 554 Underwood Road and the Little’s present address as 532 Underwood Road. In the Loan

Application, the Littles listed both 554 Underwood Road and 532 Underwood Road in their

Schedule of Real Estate Owned. A true and correct copy of the Loan Application is attached hereto

and incorporated herein by reference as Exhibit 1.

       11.      In conjunction with the closing, the Littles executed a loan agreement with Weststar

(the “Loan Agreement”).        The Loan Agreement identified the Borrower’s address as 554

Underwood Road. Young signed the Loan Agreement as attorney-in-fact for the Littles. A true

and correct copy of the Loan Agreement is attached hereto and incorporated herein by reference

as Exhibit 2.

       12.      In conjunction with the closing, the Littles executed a promissory note in favor of

Weststar (the “Note”). The Note identifies the Property Address as 554 Underwood Road. Young




                                                 3
  Case 2:19-cv-00391-JRG Document 1 Filed 11/27/19 Page 4 of 10 PageID #: 4



signed the Note as attorney-in-fact for the Littles. A true and correct copy of the Note is attached

hereto and incorporated herein by reference as Exhibit 3.

       13.      In conjunction with the closing, the Littles executed a deed of trust in favor of

Weststar (the “Deed of Trust”). The Deed of Trust defined the encumbered property as follows:

“SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF AS

EXHIBIT ‘A’. . . . which currently has the address of 554 UNDERWOOD ROAD, MARSHALL,

TEXAS 75672.” However, Exhibit A to the Deed of Trust appears to describe the parcel with the

address 532 Underwood Road. Young signed the Deed of Trust as attorney-in-fact for the Littles.

A true and correct copy of the Deed of Trust is attached hereto and incorporated herein by reference

as Exhibit 4.

       14.      The Deed of Trust states that “BORROWER COVENANTS that Borrower is

lawfully seized of the estate hereby conveyed and has the right to grant and convey the Property

and that the Property is unencumbered, except for encumbrances of record. Borrower warrants

and will defend generally the title to the Property against all claims and demands, subject to any

encumbrances of record.” Ex. 4, Deed of Trust, p. 3.

       15.      The Littles also executed an addendum to the Deed of Trust which included a

covenant that “the Borrower shall occupy, establish, and use the Property as the Borrower’s

principal residence upon the completion of the construction of the residence to be constructed on

the Property.” Young signed the Deed of Trust as attorney-in-fact for the Littles. A true and

correct copy of the Addendum to the Deed of Trust is attached hereto and incorporated herein by

reference as Exhibit 5.

       16.      In conjunction with the closing, the Littles also executed a mechanic’s lien contract

(the “Mechanic’s Lien Contract”) providing a lien to the contractor responsible for constructing



                                                  4
  Case 2:19-cv-00391-JRG Document 1 Filed 11/27/19 Page 5 of 10 PageID #: 5



the pre-fabricated home. The Mechanic’s Lien Contract identified the Littles’ address as 554

Underwood Road, but used the same legal description for the property from the Deed of Trust,

which describes 532 Underwood Road. Young signed the Mechanic’s Lien Contract as attorney-

in-fact for the Littles. A true and correct copy of the Mechanic’s Lien Contract is attached hereto

and incorporated herein by reference as Exhibit 6.

       17.      In conjunction with the loan, Weststar obtained a title insurance policy, Policy No.

M-5482-906361 (the “Title Insurance Policy”) from Stewart Title Guaranty Company (“Stewart

Title”). A true and correct copy of the Title Insurance Policy is attached hereto and incorporated

herein by reference as Exhibit 7.

       18.      The Title Policy insures Weststar that the Littles hold fee simple title in the property

identified in the Deed of Trust. However, despite referring to the Deed of Trust, which refers to

both 554 Underwood Road and includes the legal description for 532 Underwood Road, the Title

Policy erroneously defines the subject property by using the legal description for 532 Underwood

Road only.

       19.      In sum, the relevant title documents and loan closing documents contain certain

inconsistencies:

             a. The Note and the Loan Agreement identify the subject property as 554 Underwood

                Road;

             b. The Deed of Trust identifies the subject property by address as 554 Underwood

                Road, but instead contains a legal description for 532 Underwood Road; and

             c. The Title Insurance Policy identifies the subject property using the legal description

                for 532 Underwood Road.




                                                   5
  Case 2:19-cv-00391-JRG Document 1 Filed 11/27/19 Page 6 of 10 PageID #: 6



       20.     As contemplated, the loan proceeds were used to pay for the purchase and

installation of a pre-fabricated home on the 554 Underwood Drive property.

       21.     After the closing, Weststar was unaware of any of the discrepancies among the title

documents and security agreements because the Littles continued to pay the amounts due under

the Deed of Trust.

       22.     Weststar first submitted a claim under the Title Insurance Policy to Stewart Title

(the “Initial Claim”) in late 2015. Weststar sought indemnity for defects in title under the Title

Insurance Policy because the Deed of Trust failed to give Weststar the valid, first-priority lien on

554 Underwood Road as contemplated by the parties. It is unclear what, if any, legal interest

Weststar has in either 554 Underwood Road or 532 Underwood Road based on the identification

of the property in the Deed of Trust.

       23.     On or around December 3, 2015, Stewart Title denied Weststar’s Claim on the

grounds that there was no indication in the Deed of Trust that the property at 554 Underwood Road

was insured or should have been insured under the Title Insurance Policy.

       24.     On or around May 17, 2018, Weststar submitted another claim under the Title

Insurance Policy to Stewart Title (the “Second Claim”).

       25.     After receipt of the Second Claim, Stewart Title retained an attorney to bring an

action in state court for reformation of the Deed of Trust to cure the title defects. The state court

action is currently pending in the District Court of Harrison County Texas, 71st Judicial District,

with the caption Weststar Mortgage Corporation vs. Oak Creek Homes, LLC et al, Cause No. 18-

1295 (the “State Court Action”).




                                                 6
  Case 2:19-cv-00391-JRG Document 1 Filed 11/27/19 Page 7 of 10 PageID #: 7



       26.     Section 4(b) of the Title Insurance Policy allows Stewart Title to bring the State

Court Action, although the clause explicitly disclaims that doing so is an acknowledgement of

liability under the policy:

       The Company shall have the right, at its own cost, to institute and prosecute any
       action or proceeding or to do any other act that in its opinion may be necessary or
       desirable to establish the title to the estate or interest or the lien of the insured
       mortgage, as insured, or to prevent or reduce loss or damage to the insured. The
       Company may take any appropriate action under the terms of this policy, whether
       or not it shall be liable hereunder, and shall not thereby concede liability or
       waive any provision of this policy. If the Company shall exercise its rights under
       this paragraph, it shall do so diligently.

Ex. 7, Title Insurance Policy § 4(b) (emphasis added).

       27.     Thus, despite bringing the State Court Action, Stewart Title has not yet

acknowledged liability under the Title Insurance Policy.

       28.     As of the date of filing, the State Court Action is still pending and has not resulted

in reformation of the Deed of Trust.

                                          Causes of Action

                                        First Cause of Action
                                       (Declaratory Judgment)

       29.     The allegations contained in the preceding paragraphs are re-alleged and

incorporated by reference as through fully set forth herein.

       30.     Weststar seeks a declaratory judgment from this Court pursuant to 28 U.S.C. §

2201, et seq., and Chapter 37 of the Texas Civil Practices and Remedies Code. Weststar requests

that the Court determine the rights, obligations, and liabilities between Weststar and Stewart Title

under the Title Insurance Policy.




                                                 7
  Case 2:19-cv-00391-JRG Document 1 Filed 11/27/19 Page 8 of 10 PageID #: 8



          31.   A substantial and continuing justiciable controversy exists between Weststar on the

one hand and Stewart Title on the other hand as to Stewart Title’s obligations under the Title

Insurance Policy.

          32.   In issuing the Title Insurance Policy, Stewart Title agreed to indemnify Weststar

for losses incurred by reason of “[t]itle to the estate or interest described in Schedule A being

vested other than as stated therein,” “[a]ny defect in or lien or encumbrance on the title,” or “the

invalidity or unenforceability of the lien of the insured mortgage upon the title.” Ex. 7, Title

Insurance Policy p. 1.

          33.   As a result of the inconsistencies in the Deed of Trust and the fact that the Littles

were not fee simple owners of 554 Underwood Road at the time of the closing, the title to the

estate is not vested as described in Schedule A to the Title Insurance Policy, there is a defect in

Weststar’s lien, and Weststar does not have an enforceable lien on the insured mortgage.

          34.   Despite having made two demands on Stewart Title, Stewart Title has failed to

acknowledge liability under the Title Insurance Policy. Stewart Title denied Weststar’s Initial

Claim and has not acknowledged liability under the Second Claim.

          35.   Weststar requests the Court grant declaratory judgment relief enter a judgment

declaring that Stewart Title has a duty to indemnify Weststar for its losses under the Title Insurance

Policy.

                                     Second Cause of Action
                                      (Breach of Contract)

          36.   The allegations contained in the preceding paragraphs are re-alleged and

incorporated by reference as through fully set forth herein.

          37.   A valid contract existed between Weststar and the Stewart Title, namely the Title

Insurance Policy.

                                                  8
  Case 2:19-cv-00391-JRG Document 1 Filed 11/27/19 Page 9 of 10 PageID #: 9



        38.      Pursuant to the Title Insurance Policy, Stewart Title agreed to indemnify Weststar

for losses arising out of defects in the title to the real property made the subject of this suit.

        39.      Stewart Title breached this contract by denying Weststar’s Initial Claim and Second

Claim under the Title Insurance Policy and by failing to indemnify Weststar for its losses under

the Title Insurance Policy

        40.      As a result of Stewart Title’s breach, Weststar has sustained economic damages in

the past and will continue to sustain economic damages into the future.

                                           Prayer for Relief

        41.      Weststar respectfully requests that the Court enter judgment in its favor against

Defendants and award the following relief:

              a. Entry of a declaratory judgment that Stewart Title is obligated to indemnify

                 Weststar for its losses under the Title Insurance Policy;

              b. Actual damages;

              c. Plaintiff’s reasonable costs and attorneys’ fees incurred in bringing this action, as

                 authorized by the Declaratory Judgment Act and Texas Civil Practice and Remedies

                 Code § 38.001; and

              d. Other such relief as the Court deems just and proper.




                                                   9
Case 2:19-cv-00391-JRG Document 1 Filed 11/27/19 Page 10 of 10 PageID #: 10



     Respectfully submitted, this the 27th day of November, 2019.




                                         MCNALLY & PATRICK L.L.P.


                                         By: /s/ Glen Patrick
                                         State Bar I.D. #15579500
                                         Attorneys for Weststar Mortgage Corporation
                                         100 E. Ferguson, Ste 400
                                         Tyler, Texas 75702
                                         Telephone No. 903/597-6301
                                         Facsimile No. 903/597-6302
                                         Email glenepatrick@suddenlinkmail.com
                                         Local Counsel (Signed with permission of Sean C.
                                         Wagner, Designated Lead Counsel for Plaintiff)

                                         - AND-

                                         Sean C. Wagner, N.C. State Bar No. 50233
                                         Designated Lead Counsel for Plaintiff
                                         Pro Hac Vice Application Forthcoming
                                         Derek M. Bast, N.C. State Bar No. 49069
                                         Pro Hac Vice Application Forthcoming

                                         WAGNER HICKS PLLC
                                         831 E. Morehead Street, Suite 650
                                         Charlotte, North Carolina 28202
                                         Telephone: (704) 705-7358
                                         sean.wagner@wagnerhicks.law
                                         derek.bast@wagnerhicks.law

                                         COUNSEL FOR PLAINTIFF
                                         WESTSTAR MORTGAGE CORPORATION




                                            10
